United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3582
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Nebraska.
                                        *
Jose Luis Aguirre-Burciaga,             *     [UNPUBLISHED]
also known as Alex,                     *
                                        *
                   Appellant.           *
                                   ___________

                              Submitted: May 14, 2002

                                  Filed: May 20, 2002
                                   ___________

Before McMILLIAN, FAGG, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      After a jury convicted Jose Luis Aguirre-Burciaga of conspiring to distribute
and possessing with the intent to distribute methamphetamine, cocaine, and marijuana
under 21 U.S.C. §§ 841(a)(1) and 846 (Supp. V 1999), the district court* sentenced
him to 235 months in prison. Aguirre-Burciaga appeals his conviction and sentence.



      *
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.
        Aguirre-Burciaga contends the evidence presented at trial was insufficient to
convict him. Joseph Godina, a drug dealer turned FBI informant, testified he was
present for more than a half dozen transactions when Aguirre-Burciaga sold large
quantities of methamphetamine, cocaine, and marijuana (or some combination of
them) to Alejandro Tarin, who was Godina’s primary supplier. Further, Godina
testified he frequently helped Tarin repackage large quantities of drugs for resale and
these large quantities were often wrapped in the same packaging as the drugs he saw
Aguirre-Burciaga sell to Tarin. Additional witnesses provided further circumstantial
evidence of Aguirre-Burciaga’s involvement in the drug dealing conspiracy. Aguirre-
Burciaga, however, denied any involvement in drug dealing. Having reviewed the
evidence de novo in the light most favorable to the government, we conclude the
evidence was sufficient to convince a reasonable jury of Aguirre-Burciaga’s guilt
beyond a reasonable doubt. See United States v. Mora-Higuera, 269 F.3d 905, 910
(8th Cir. 2001).

        Aguirre-Burciaga also appeals his sentence, arguing the district court
committed clear error when it applied a two-level enhancement under U.S.S.G. §
3C1.1 (2001) after finding Aguirre-Burciaga obstructed justice by perjuring himself
at trial. See United States v. Hollingsworth, 257 F.3d 871, 879 (8th Cir. 2001). Under
oath, Aguirre-Burciaga denied involvement in any conspiracy to distribute illegal
drugs. The jury rejected this argument through its verdict. During sentencing, the
court stated Aguirre-Burciaga “clearly lied, in my opinion, and that’s why I am going
to give him the two points.” (Tr. 688). We conclude the court did not commit clear
error in applying an obstruction of justice sentencing enhancement under these
circumstances.

      For the reasons stated above, we affirm Aguirre-Burciaga’s conviction and
sentence.




                                         -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-